                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8     JACOB ESPITIA,                                      Case No.18-cv-02480-VKD
                                                        Plaintiff,
                                   9
                                                                                             ORDER TO SHOW CAUSE RE
                                                 v.                                          SETTLEMENT
                                  10

                                  11     MEZZETTI FINANCIAL SERVICES,                        Re: Dkt. No. 50
                                         INC.,
                                  12
Northern District of California




                                                        Defendant.
 United States District Court




                                  13

                                  14          The Court is informed that the parties have agreed on the terms of a settlement of this

                                  15   action and are memorializing those terms in a written settlement agreement. In view of the

                                  16   parties’ representations to the Court, on or before March 25, 2019, the parties shall file a

                                  17   stipulated dismissal pursuant to Fed. R. Civ. P. 41(a)(1). Rule 41(a)(1) permits a plaintiff to

                                  18   voluntarily dismiss a case without a court order (i) by notice if the defendants have not filed an

                                  19   answer or motion for summary judgment, or (ii) by stipulation signed by all parties who have

                                  20   appeared. Because defendant answered the complaint, plaintiff may not voluntarily dismiss this

                                  21   case absent a stipulation also signed by defendant or an order from the Court.

                                  22          If a dismissal is not filed by the specified date, then the parties shall appear in Courtroom

                                  23   2, 5th Floor of the United States District Court, 280 South First Street, San Jose, California on

                                  24   April 2, 2019, 10:00 a.m. and show cause, if any, why the case should not be dismissed pursuant

                                  25   to Fed. R. Civ. P. 41(a). Additionally, the parties shall file a statement in response to this Order to

                                  26   Show Cause no later than March 26, 2019 advising as to (1) the status of their activities in

                                  27   finalizing settlement; and (2) how much additional time, if any, is requested to finalize the

                                  28   settlement and file the dismissal.
                                   1          If a dismissal is filed as ordered, the Order to Show Cause hearing will be automatically

                                   2   vacated and the parties need not file a statement in response to this Order. All previously

                                   3   scheduled deadlines and appearances remain as set by the Court. See Dkt. No. 30.

                                   4          IT IS SO ORDERED.

                                   5   Dated: February 12, 2019

                                   6

                                   7
                                                                                                    VIRGINIA K. DEMARCHI
                                   8                                                                United States Magistrate Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
